Information to identify the case:
Debtor 1              Maria V. Vasquez                                                  Social Security number or ITIN        xxx−xx−4191
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2              Jose R. Rios                                                      Social Security number or ITIN        xxx−xx−6759
(Spouse, if filing)
                      First Name   Middle Name     Last Name                            EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Northern District of Illinois
                                                                                        Date case filed for chapter 7 5/22/19
Case number:          19−14759


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Maria V. Vasquez                                    Jose R. Rios

2.      All other names used in the
        last 8 years

3.     Address                               1853 N. Karlov                                          1853 N. Karlov
                                             3rd Floor                                               3rd Floor
                                             Chicago, IL 60639                                       Chicago, IL 60639

4.     Debtor's attorney                     David M Siegel                                         Contact phone 847 520−8100
                                             David M. Siegel & Associates                           Email: davidsiegelbk@gmail.com
       Name and address                      790 Chaddick Drive
                                             Wheeling, IL 60090

5.     Bankruptcy trustee                    Karen R Goodman ESQ                                    Contact phone (312) 836−4048
                                             Taft Stettinius & Hollister LLP                        Email: kgoodman@taftlaw.com
       Name and address                      111 East Wacker Dr
                                             Suite 2800
                                             Chicago, IL 60601
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
Debtor Maria V. Vasquez and Jose R. Rios                                                                                   Case number 19−14759


6. Bankruptcy clerk's office                    Eastern Division                                             Hours open:
                                                219 S Dearborn                                               8:30 a.m. until 4:30 p.m. except
    Documents in this case may be filed at this 7th Floor                                                    Saturdays, Sundays and legal
    address. You may inspect all records filed Chicago, IL 60604                                             holidays.
    in this case at this office or online at
    www.pacer.gov.
                                                                                                             Contact phone 1−866−222−8029

                                                                                                             Date: 5/23/19

7. Meeting of creditors                          July 9, 2019 at 01:30 PM                                    Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a              219 South Dearborn, Office of
    questioned under oath. In a joint case,      later date. If so, the date will be on the court            the U.S. Trustee, 8th Floor, Room
    both spouses must attend. Creditors may
    attend, but are not required to do so.       docket.                                                     800, Chicago, IL 60604
                                                 Debtors must bring a picture ID and proof of
                                                 their Social Security Number.

8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                Filing deadline: 9/9/19
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize an
                                                 exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                 not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                 exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                 www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                 debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                 objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                           page 2
                                      United States Bankruptcy Court
                                      Northern District of Illinois
In re:                                                                                 Case No. 19-14759-JBS
Maria V. Vasquez                                                                       Chapter 7
Jose R. Rios
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0752-1          User: nbatson                Page 1 of 2                   Date Rcvd: May 23, 2019
                              Form ID: 309A                Total Noticed: 26


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 25, 2019.
db/jdb         +Maria V. Vasquez,    Jose R. Rios,   1853 N. Karlov,    3rd Floor,   Chicago, IL 60639-4933
27862743        Auto Market Of Florida,    2741 N Obi,   Kissimmee, FL 34744
27862750      ++CREDIT PROTECTION ASSOCIATION LP,    PARKWAY CENTER V,    2500 DALLAS PARKWAY SUTIE 500,
                 PLANO TX 75093-4867
               (address filed with court: Credit Protection Asso,      13355 Noel Rd Ste 2100,
                 Dallas, TX 75240)
27864890        Cagan Management Group,    Skokie IL 60076
27862748        Commonwealth Edison-Care Center,    Bankruptcy Department,    PO Box 6113,
                 Carol Stream, IL 60197-6113
27862749        Computer Credit, Inc.,    470 W. Hanes Mill Road,    PO Box 5238,   Winston Salem, NC 27113-5238
27862754       +Invitation Homes,    598 N. Lake Blvd,   #100,    Altamonte Springs, FL 32701-5228
27862756        Medical Business Bureau, LLC,    1460 Renaissance Dr., Ste 400,    Park Ridge, IL 60068-1349
27862757       +Payday Loan,   1551 Plainfield,    Joliet, IL 60435-4498
27862758       +Peoples Gas,   Bankruptcy Department,    200 E. Randolph Street,    Chicago, IL 60601-6302
27862760       +Rush University Medical Center,    Rush Behavioral Systems,    2001 Butterfield Rd., #220,
                 Downers Grove, IL 60515-5466
27862766        Wow Internet Cable and Phone,    c/o Credit Management LP,    PO box 1182888,
                 Carrollton, TX 75011

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: davidsiegelbk@gmail.com May 24 2019 02:05:21       David M Siegel,
                 David M. Siegel & Associates,    790 Chaddick Drive,    Wheeling, IL 60090
tr             +EDI: QKRGOODMAN.COM May 24 2019 05:34:00      Karen R Goodman, ESQ,
                 Taft Stettinius & Hollister LLP,    111 East Wacker Dr,    Suite 2800,    Chicago, IL 60601-4277
27862746        EDI: WFNNB.COM May 24 2019 05:34:00      CB/VICSCRT (Victoria Secret),     PO Box 182128,
                 Columbus, OH 43218-2128
27862745        EDI: WFNNB.COM May 24 2019 05:34:00      CB/Vctrssec,    PO Box 182789,    Columbus, OH 43218-2789
27862750        EDI: CREDPROT.COM May 24 2019 05:33:00      Credit Protection Asso,     13355 Noel Rd Ste 2100,
                 Dallas, TX 75240
27862744       +EDI: CAPITALONE.COM May 24 2019 05:34:00      Capital One Bank Usa N,     Po Box 30281,
                 Salt Lake City, UT 84130-0281
27862747       +EDI: WFNNB.COM May 24 2019 05:34:00      Comenitybank/victoria,    Po Box 182789,
                 Columbus, OH 43218-2789
27862751       +EDI: DCI.COM May 24 2019 05:34:00      Diversified Consultant,    P O Box 551268,
                 Jacksonville, FL 32255-1268
27862752       +EDI: DCI.COM May 24 2019 05:34:00      Diversified Consultants,    10550 Deerwood Park Blvd,
                 Jacksonville, FL 32256-2805
27862753        EDI: BLUESTEM May 24 2019 05:34:00      FINGERHUT/WEBBANK,    6250 Ridgewood Rd.,
                 Saint Cloud, MN 56303-0820
27862761       +EDI: DRIV.COM May 24 2019 05:33:00      Santander Consumer USA,    Bankruptcy Department,
                 PO BOX 961245,   Fort Worth, TX 76161-0244
27862762       +EDI: TCISOLUTIONS.COM May 24 2019 05:34:00      Total Card, Inc.,    5109 S. Broadband Lane,
                 Sioux Falls, SD 57108-2208
27862763       +EDI: VERIZONCOMB.COM May 24 2019 05:33:00      Verizon Wireless,    Po Box 650051,
                 Dallas, TX 75265-0051
27862765       +EDI: WABK.COM May 24 2019 05:33:00      World Finance Corporat,    108 Frederick St,
                 Greenville, SC 29607-2532
27862764       +EDI: WABK.COM May 24 2019 05:33:00      World Finance Corporat,    Po Box 6429,
                 Greenville, SC 29606-6429
                                                                                               TOTAL: 15

           ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
27862755        Medical
27862759        Personal Loan
                                                                                              TOTALS: 2, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).
District/off: 0752-1                  User: nbatson                      Page 2 of 2                          Date Rcvd: May 23, 2019
                                      Form ID: 309A                      Total Noticed: 26


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 25, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 23, 2019 at the address(es) listed below:
              David M Siegel   on behalf of Debtor 2 Jose R. Rios davidsiegelbk@gmail.com,
               R41057@notify.bestcase.com;johnellmannlaw@gmail.com
              David M Siegel   on behalf of Debtor 1 Maria V. Vasquez davidsiegelbk@gmail.com,
               R41057@notify.bestcase.com;johnellmannlaw@gmail.com
              Karen R Goodman, ESQ   kgoodman@taftlaw.com,
               il24@ecfcbis.com;sfdocket@shefskylaw.com;nbeagan@taftlaw.com;kgoodman@ecf.axosfs.com
              Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
                                                                                            TOTAL: 4
